Mr. Presiding Justice Chytraus delivered the opinion of the court. This suit was brought in the Municipal Court to recover the principal and interest upon a promissory note for $125 and the amount of $191.05 due upon an open account for printing done. Upon a trial by the court without a jury a judgment was rendered against the defendant for $329.80. Defendant prosecutes this writ to have that judgment reversed. There is no dispute but what the printing was done for defendant at his request; nor is there any dispute as to the reasonableness of the prices charged. Defendant contends that the account is barred by the statute of limitations. One. of the plaintiffs testified the defendant had promised, within less than the statutory period of limitation from the time the suit was brought, to pay the account, and the last item of credit appearing upon the • account as given the defendant was given within less than the statutory period of limitation from the time the suit was brought. Defendant denied having made any promise such as testified to by the witness. In this respect there is a conflict in the evidence. As to the note and interest thereupon there is no dispute. No sufficient reason for reversing the judgment of the trial court has been presented by plaintiff in error. Upon review “The judgment of the Circuit Court is presumed to be correct until the contrary is shown,” said the Supreme Court in Laird v. Dickinson, 241 Ill. 380, 383. The same rulé obtains with reference to judgments of the Municipal Court upon review. The' judgment must be affirmed. 'Affirmed.